Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 February 2021.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…the first local controller comprises a first processor configured to transmit first information specifying a type and number of commands associated with an operation performed on the first group of flash memories to the global controller…adjust a command processing speed of the first local controller based on the power consumption and a number of power tokens received from the global controller..“
[Claims 2-9, 21 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.
Support for first local controller (see FIG 1: 140a), second local controller (see FIG 1: 140b), global controller (see FIG 1: 130), a first adaptive power management (see FIG 3: 143a) appears at least at [0034]-[0041], [0050]-[0059], and [00126].]

 the command receiver is further configured to receive power tokens from the global controller, and the APM is further configured to adjust a command processing speed of the local controller based on the power consumption and a number of the power tokens.“
[Claim 12-14, 22 indicated allowable by virtue of depending from and incorporating the subject matter of claim 10.
Support for local controller (see FIG 1: 140a), global controller (see FIG 1: 130), adaptive power management (see FIG 3: 143a) appears at least at [0034]-[0041], [0050]-[0059], and [00126].]

(Claim 15) “…a power controller having a predetermined number of power tokens and configured to distribute the predetermined number of power tokens to each of the first local controller and the second local controller; and…receive second information specifying a type and number of commands associated with an operation performed on a first group of flash memories connected to the first local controller during the current cycle from the first local controller…the first information comprises information indicating a number of the one or more commands queued in the queue area during the current cycle, information indicating a type of the one or more commands queued in the queue area 
[Claim 17-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.
Support for global controller (see FIG 1: 130), first local controller (see FIG 1: 140a), second local controller (see FIG 1: 140b), queue area (see FIG 2: 131), power controller (see FIG 2: 134), command analyzer (see FIG 2: 132) appears at least at [0034]-[0041], [0050]-[0059], and [00126].]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 24 February 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137